Citation Nr: 0624240	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  05-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a chronic lung 
disease, including asthma.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1959 to June 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied service connection for 
bilateral hearing loss and asthma.  The veteran perfected an 
appeal of that decision. 

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A chronic lung disease, including asthma, was first 
manifested many years after service.  


CONCLUSION OF LAW

A chronic lung disease, including asthma, was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Direct service connection requires a finding of the existence 
of a current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. 
Brown, 4 Vet. App. 309, 314 (1993). To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in- 
service injury or disease and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).
	
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d).

The veteran claims service connection for asthma on the basis 
that his asthma disability preexisted service and was 
aggravated during service.  Service medical records reveal 
normal lungs and chest at his enlistment examination in 
February 1959.  When reporting his medical history at 
enlistment, the veteran denied a history of asthma.  A chest 
x-ray taken at enlistment did not reveal abnormalities.  
During service, the veteran did not complain of or seek 
treatment for a respiratory condition, including asthma.  His 
May 1962 separation examination reveals normal lungs and 
chest.  His chest x-ray was again negative for evidence of 
abnormalities.  In light of the evidence of record, it is 
clear that the veteran did not have asthma which preexisted 
service and asthma did not develop during military service.  

Private treatment records beginning in 1991 show treatment 
for asthma and chronic obstructive pulmonary disease.  No 
history of a relationship to service is recorded.  While the 
veteran has contended he had asthma since childhood that 
would have been worsened by exposure to smoke and fuel fumes 
on an aircraft carrier, there is no medical evidence of any 
lung problem prior to 1991.  This long period of time without 
documented symptoms or treatment weighs against the claim.  
The preponderance of the evidence is against the claim and 
service connection for asthma is denied. 

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim; on receipt of a claim for 
benefits, VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform him 
of which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
he provide any evidence in his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2005).  Because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records and private treatment records.  He has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim. 

Under the duty to assist, VA is required to provide an 
examination and/or obtain a medical opinion unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The RO has not provided the 
veteran a medical examination, or obtained a medical opinion 
regarding the claimed nexus between asthma and military 
service.  VA is not required, however, to provide a medical 
examination or obtain a medical opinion if the record does 
not already contain evidence of an in-service event, injury, 
or disease.  The veteran's service medical records are silent 
for any complaints or clinical findings attributed to a 
chronic lung disease, including asthma.  For this reason the 
Board finds that a medical examination or opinion is not 
required in this case because no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004).


ORDER

Entitlement to service connection for a chronic lung disease, 
including asthma, is denied. 


REMAND

The veteran claims that his current bilateral hearing loss 
was caused by exposure to noise during service.  In support 
of his claim, he presents a January 2003 audiologist's 
report, which diagnosed mild-moderate to severe bilateral 
hearing loss that is worse in his right ear.  March 1961 
service medical records reveal treatment for external otitis 
with local cellulitis.  The veteran's ears and eardrums were 
evaluated and considered normal at separation from service in 
May 1962. 

Although the January 2003 statement of S. Becker, M.D., is to 
the effect that it is "highly likely" that the veteran's 
"long history of noise exposure while in the military" has 
contributed to his current hearing loss.  There is no 
indication that the doctor reviewed any service medical 
records, suggesting that he relied on the veteran's reported 
history. See Reonal v. Brown, 5 Vet. App. 458, 460 (1993). 

However, the medical evidence of record indicates that the 
veteran has a current bilateral hearing loss disability and 
experienced an ear infection and noise exposure during 
service.  He served two years aboard an aircraft carrier as 
an airman apprentice.  To ensure that the VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, the issue of service connection for a bilateral 
hearing loss disability is REMANDED for the following 
development:

1. Provide the veteran a VA examination 
to determine whether it is as least as 
likely as not (that is, probability of 50 
percent or better) that the veteran's 
current bilateral hearing loss disability 
is related to right ear external otitis 
or excessive noise exposure identified in 
service.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment.  

2. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


